            Case 1:17-cv-05286-RA Document 182 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARVIND GUPTA,

                                 Plaintiff,
                  -against-                            Case No. 17-CV-5286 (RA)
HEADSTRONG, INC., GENPACT LIMITED,
AND SECRETARY OF THE U.S.                                     JUDGMENT
DEPARTMENT OF LABOR,

                              Defendants.


                  It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court’s Memorandum Opinion & Order dated September 28, 2020 (the “Order”),

Defendants Headstrong, Inc. and Genpact Limited’s (the “Headstrong Defendants”) motion for

attorneys’ fees is granted in the amount of One Hundred and Five Thousand Eighty One Dollars

and Five Cents ($105,081.05). Plaintiff Arvind Gupta’s (“Plaintiff’) motion for fees is denied.

Within thirty (30) days of the date of this Judgment, Plaintiff shall remit to Jackson Lewis P.C. a

check made payable to “Genpact Limited” in the amount of One Hundred and Five Thousand

Eighty One Dollars and Five Cents ($105,081.05) pursuant to the Court’s Order.

Dated: New York, New York
        October 26, 2020



                                       SO ORDERED.


                                        _________________________
                                                 Hon. Ronnie Abrams
                                           United States District Judge

4829-5298-7343, v. 1
          Case
           Case1:17-cv-05286-RA
                1:17-cv-05286-RA Document
                                  Document179-1
                                           182 Filed
                                                Filed10/26/20
                                                      10/23/20 Page
                                                                Page21ofof21


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ARVIND GUPTA,

                                         Plaintiff,
                       -against-                                  Case No. 17-CV-5286 (RA)
  HEADSTRONG, INC., GENPACT LIMITED,
  AND SECRETARY OF THE U.S.                                       AFFIDAVIT OF SERVICE
  DEPARTMENT OF LABOR,

                                     Defendants.


                  ANNA K. BROCCOLO, being duly sworn deposes and says:

                        1. I am over 18 years of age and I reside in New York.

                        2. I am not a party to this action.

                        3. On October 23, 2020, I caused a true and correct copy of Headstrong, Inc.

and Genpact Limited’s Proposed Judgment to be served upon the following individual via First

Class by delivering same into an official depository of the United States Post Office to the address

listed below.

                                              Arvind Gupta
                                           1 Penn Plaza #6227
                                        New York, New York 10119

                                               Pro Se Plaintiff


                                                              s/ Anna K. Broccolo_________________
                                                              Anna K. Broccolo, Esq.
4837-7829-4735, v. 1
